                  Case 3:18-cv-03472-JCS Document 66 Filed 11/18/19 Page 1 of 3



 1
   DAVID L. ANDERSON (CABN 149604)
 2 United States Attorney
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division
   ADRIENNE ZACK (CABN 291629)
 4 Assistant United States Attorney

 5              450 Golden Gate Avenue, Box 36055
                San Francisco, California 94102-3495
 6              Telephone: (415) 436-7031
                FAX: (415) 436-6748
 7              adrienne.zack@usdoj.gov

 8 Attorneys for Defendant

 9 Andrea Issod (CA Bar No. 230920)
   Elena Saxonhouse (CA Bar No. 235139)
10 Sierra Club Environmental Law Program
   2101 Webster St., Ste. 1300
11 Oakland, CA 94612
   andrea.issod@sierraclub.org
12 elena.saxonhouse@sierraclub.org
   (415) 977-5544
13
   Attorneys for Plaintiff Sierra Club
14

15                                       UNITED STATES DISTRICT COURT

16                                     NORTHERN DISTRICT OF CALIFORNIA

17                                            SAN FRANCISCO DIVISION

18
     SIERRA CLUB,                                         ) CASE NO. 3:18-cv-3472 JCS
19                                                        )
                Plaintiff,                                ) JOINT STATUS UPDATE AND STIPULATION
20                                                        ) WITH [PROPOSED] ORDER
           v.                                             )
21                                                        )
     UNITED STATES ENVIRONMENTAL                          )
22   PROTECTION AGENCY,                                   )
                                                          )
23              Defendant.                                )
                                                          )
24
                The parties to the above-captioned action jointly submit this status report, pursuant to the parties’
25
     stipulation of September 6, 2019, ECF No. 58, and the Court’s Order of September 9, 2019, ECF No.
26
     59.
27

28

     JOINT STATUS UPDATE AND STIP.
     3:18-CV-3472 JCS
                 Case 3:18-cv-03472-JCS Document 66 Filed 11/18/19 Page 2 of 3



 1 Status Report

 2           In accordance with the parties’ stipulation and Court’s Order, the Environmental Protection

 3 Agency (“EPA”) continued to produce documents to Sierra Club on the agreed upon schedule. EPA’s

 4 final production under the March 20, 2019, stipulated Order was made on October 30, 2019. See ECF

 5 No. 53.

 6           On May 20, 2019, Sierra Club identified its remaining documents of interest from the four FOIA

 7 requests at issue. Sierra Club has identified four categories of documents of interest. After discussions

 8 between the parties regarding the size and nature of the collections of these documents, Sierra Club has

 9 agreed to limit the remaining scope of its request. Sierra Club has agreed to limit the remaining scope of

10 its request to 1) approximately 100 Google Calendar invitations that were sent to or from the

11 google.com domain; 2) emails to or from selected domains for the following custodians: Andrew

12 Wheeler, Nancy Beck, Michael Abboud, and Bill Wehrum; 3) emails to or from selected state

13 government email domains for the following custodians: Andrew Wheeler, Nancy Beck, Michael

14 Abboud, and Bill Wehrum; and 4) emails to or from selected federal government email domains for the

15 following custodians: Andrew Wheeler, Nancy Beck, Michael Abboud, and Bill Wehrum. With respect

16 to the emails from categories 2, 3, and 4, Sierra Club has agreed to first review the produced emails

17 without attachments and then identify any attachments of interest that it would like to be reviewed for

18 production.

19           The parties have also agreed on a production schedule for the remaining documents of interest.

20 EPA will make productions on November 22, 2019, December 20, 2019, and February 28, 2020, which

21 will encompass category 1 above and the emails without attachments from categories 2, 3, and 4. By

22 April 30, 2020, Sierra Club will identify the attachments it wishes to have EPA review for production.

23 By May 31, 2020, EPA will review and produce the releasable attachments. 1 The parties continue to

24 anticipate productive discussions about any issues that may arise during review and production.

25 Stipulation

26           The parties hereby stipulate that they will submit a further status report to the Court regarding

27
             1
28            If Sierra Club identifies more than 1,000 attachments of interest, EPA may need additional time
     to process the records.
     JOINT STATUS UPDATE AND STIP.
     3:18-CV-3472 JCS
                 Case 3:18-cv-03472-JCS Document 66 Filed 11/18/19 Page 3 of 3



 1 issues that remain to be decided in this matter no later than July 31, 2020.

 2

 3       DATED: October 31, 2019                              Respectfully submitted,

 4       DAVID L. ANDERSON                                    /s/ Andrea Issod 2
         United States Attorney                               ANDREA ISSOD (CA Bar No. 230920)
 5                                                            ELENA SAXONHOUSE (CA Bar No. 235139)
         /s/ Adrienne Zack                                    Sierra Club Environmental Law Program
 6       ADRIENNE ZACK                                        2101 Webster St., Ste. 1300
         Assistant United States Attorney                     Oakland, CA 94612
 7       Attorneys for Defendant                              andrea.issod@sierraclub.org
                                                              elena.saxonhouse@sierraclub.org
 8                                                            (415) 977-5544

 9                                                            Attorneys for Plaintiff Sierra Club

10

11
                                                   [PROPOSED] ORDER
12
               Pursuant to stipulation, IT IS SO ORDERED. The parties are instructed to file a further status
13
     report by July 31, 2020.
14
     DATED: 11/18/19                                                 ______________________________
15
                                                                     The Honorable Joseph C. Spero
16                                                                   United States Magistrate Judge

17

18

19

20

21

22

23

24

25

26

27   2
       In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
     that all signatories have concurred in the filing of this document.
28

     JOINT STATUS UPDATE AND STIP.
     3:18-CV-3472 JCS
